Citation Nr: 1030345	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-14 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Punia, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1967 to June 1970, 
including honorable combat service in the Republic of Vietnam.  
He is the recipient of the Combat Infantryman Badge, Vietnam 
Service Medal with 4 bronze stars, Republic of Vietnam Gallantry 
Cross with Palm Unit Citation and a Purple Heart medal with 1 oak 
leaf cluster.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in January 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which denied the benefits sought on appeal.  

The Board notes that, during the pendency of the appeal, in an 
August 2007 rating decision, the RO in Waco, Texas, awarded 
service connection for myofascial lumbar syndrome (also claimed 
as lumbosacral strain).  As such, this claim is no longer on 
appeal.

The issue of service connection for right hip disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2. The Veteran has bilateral hearing loss that began during 
service and has been present ever since that time.





CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in proceeding 
with this appeal given the favorable nature of the Board's 
decision.  Any error in the failure to provide notice involving 
the downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO following the 
Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Veteran asserts that he developed hearing loss as a result of 
acoustic trauma during service.  Specifically, he maintains that 
he has suffered progressively worse hearing loss due to exposure 
to firefights, mortars, artillery, gun ships, air strikes and 
small arms fire.  The Veteran denied significant non-military 
noise exposure and provided a long history of bilateral hearing 
loss since service. 

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types, 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA shall 
accept as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  

The Board notes that the Veteran's service records indicate that 
he was awarded the Combat Infantryman Badge and Vietnam Cross of 
Gallantry, which denote combat experience, and a Purple Heart 
medal with 1 oak leaf cluster, which denotes being wounded in 
action against a hostile force.  Therefore, the Veteran is 
entitled to the application of 38 U.S.C.A. § 1154(b).  Competent 
evidence of a current disability and of a link between the 
current disability and service is still required despite the 
evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 
7 Vet. App. 498, 507-13 (1995).  The statute "does not create a 
statutory presumption that a combat veteran's alleged disease or 
injury is service-connected," but only "considerably lighten[s] 
the burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service."  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

The United States Court of Appeals for Veterans Claims (Court) 
has held that service connection may be granted for a hearing 
loss where the Veteran can establish a nexus between his current 
hearing loss and a disability or injury he suffered while he was 
in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  The Court has also held that VA regulations do not 
preclude service connection for hearing loss that first met VA's 
definition of disability after service.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

Consistent with the Veteran's contentions, his service treatment 
records do not reflect any complaints of or treatment for hearing 
loss.  Given the Veteran's status as a combat veteran, however, 
it is conceded that he experienced noise exposure and his account 
of having a long history of progressive bilateral hearing loss is 
consistent with the circumstances of his service.  Moreover, 
there is some evidence of in-service injury to his ear that could 
have contributed to the Veteran's hearing loss.  Specifically, a 
February 1969 service treatment record indicates that the Veteran 
had a knot behind his ear and was treated with a hot pack.  Thus, 
the Board finds that the Veteran experienced an in-service 
acoustic trauma.

Both of the Veteran's enlistment and separation examinations 
contain an audiogram.  Prior to November 1967, audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  In the chart below, those are the 
figures on the left and are not in parentheses.  Since November 
1, 1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison, the 
ASA standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.  At the Veteran's 
military enlistment examination in March 1967, the audiological 
evaluation showed puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
-5(5)
-5(5)
-5(5)
-5(0)
LEFT
5(20)
15(25)
5(15)
0(10)
0(5)

At the Veteran's military separation examination in June 1970, 
the audiological evaluation showed puretone thresholds, in 
decibels, in ISO-ANSI standards as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

The Board notes that these audiograms are suspect as they show 
that the Veteran's hearing actually improved during his period of 
service.  Nonetheless, the puretone thresholds did not meet the 
definition of a disability for VA compensation as defined in 38 
C.F.R. § 3.385 at either testing.  38 C.F.R. § 3.385 defines when 
impaired hearing will be considered a "disability" for the 
purposes of applying the laws administered by VA.  That 
regulatory section provides that hearing loss will be considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at least 
3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  As such, there was 
no hearing disability noted during service but, again, the 
testing is questionable.

Post-service records demonstrate a diagnosis of bilateral hearing 
loss.  Specifically, at the September 2006 VA audiological 
evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
15
40
50
LEFT
10
35
40
60
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right and left ear.  The Veteran was diagnosed as 
having bilateral minimal high frequency sensorineural hearing 
loss.  Therefore, the Board finds that the current medical 
evidence demonstrates bilateral hearing loss as defined by 38 
C.F.R. § 3.385.

Moreover, at the September 2006 audio evaluation, the Veteran 
endorsed a history of military noise exposure.  He also reported 
insignificant post-service noise exposure.  The examiner did not 
have the claims folder to review, but opined that it was less 
likely as not that the Veteran's hearing loss began as a result 
of service because he did not have any hearing loss for many 
years after service.  The examiner did not discuss the Veteran's 
credible assertion that he experienced some level of hearing loss 
since service nor did he discuss the Veteran's post-service 
employment as a mail handler where he did not experience acoustic 
trauma.

The Veteran is competent to testify as to symptoms such as 
hearing loss which are non-medical in nature, but he is not 
competent to render a medical diagnosis.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (lay testimony is competent to establish 
the presence of observable symptomatology that is not medical in 
nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) (certain disabilities are not conditions capable of lay 
diagnosis).  Not only is the Veteran competent to provide 
evidence of a continuity of his symptoms, the Board finds that he 
is credible based on the fact that his service experiences are 
consistent with extraordinary noise exposure as an infantryman, 
post-service experiences reflect insignificant non-military noise 
exposure, and the medical evidence shows the existence of a 
hearing pattern consistent with noise-induced hearing loss.  The 
Board is left, however, with the negative nexus opinion.  

In reviewing the negative nexus opinion, the Board finds that it 
is inadequate for rating purposes because it is based upon an 
inaccurate factual background.  As such, it cannot be accepted as 
evidence to be weighed against the claim.  See Coburn v. 
Nicholson, 19 Vet. App. 427 (2006) (emphasizing that the Board 
may not disregard a medical opinion solely on the rationale that 
the medical opinion is based on a history provided by the 
Veteran; rather, the Board must assess the Veteran's credibility 
in reporting the statements to the medical examiner).  Thus, the 
remaining evidence of record is the Veteran's competent and 
credible assertion that he has experienced hearing loss ever 
since his honorable combat service.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under a 
broad interpretation, consistent, however, with the facts shown 
in every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Given the evidence of record, the Board finds that there is a 
continuity of symptomatology between the in-service events and 
the currently diagnosed disability of hearing loss.  As such, 
service connection for bilateral hearing loss is granted.


ORDER

Service connection for bilateral hearing loss is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.


REMAND

A review of the record discloses a need for further development 
prior to final appellate review of the claim for service 
connection for a hip disability.  In this regard, the Board finds 
that the Veteran must be afforded another VA examination for the 
reasons discussed below.  Consequently, a remand is required 
pursuant to 38 C.F.R. § 3.159(c)(4).

The Veteran contends that he has right hip disability secondary 
to his service-connected right ankle disability.  Specifically, 
he asserts that he has an altered gait due to his right ankle 
disability and that has caused pain in his right hip.  

The medical records show that the Veteran has been treated for 
complaints of right hip pain.  In August 2006, a private examiner 
reported that the Veteran's hip pain comes and goes, is moderate, 
and is gradually worsening.  A detailed orthopedic and 
neurological examination reflected an irregular gait, and 
restricted and guarded movements on the right side.  The 
examiner's assessment was right lower extremity closed kinetic 
chain, altered arthrokinematics of the entire right lower 
extremity as a result of an old right ankle injury and abnormal 
foot biomechanics.  Further, he stated that the abnormal stresses 
in the lower extremity and restricted ankle joint motion were 
contributing to abnormal gait patterns, iliotibial band syndrome,  
knee pain and swelling, pelvic unleveling, and sacroiliac 
syndrome.  

At a July 2007 VA examination, the Veteran reported pain in his 
right lower back and buttock pain.  The Veteran indicated that 
there were no periods of flare-ups and he did not utilize any 
braces or assistive devices.  The examiner noted that there was 
no true hip joint pain and no limitations following repetitive 
use other than increased pain.  Objective testing of the range of 
motion of the right hip reflects external rotation 0 to 60 
degrees; internal rotation 0 to 20 degrees; abduction 0 to 45 
degrees; adduction 0 to 25 degrees; and flexion 0 to 125 degrees.  
The examiner further noted that none of these motions caused any 
pain in the groin and the Veteran was non-tender over the hip.  
Additionally, there was no effect of incoordination, fatigue, 
weakness, or lack of endurance on his hip joint function.  The 
examiner opined that there was no hip joint pathology found and 
that the pain was referred from his right lower back into his 
right buttock.  

Unfortunately, the examiner did not address the Veteran's 
contentions of the service-connected right ankle fracture causing 
an altered gait and contributing to his current right hip 
disorder even if characterized as right buttock pain.  The 
physical examination showed a mild antalgic gait on the right 
side, yet there was no opinion as to the right ankle disability 
playing a role in the other complaints of pain and limitation.  
It is also important to note that the examiner specifically 
indicated that the claims folder was unavailable for review. 

VA's duty to assist includes providing an adequate examination 
when such an examination is indicated.  See Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007). Once VA provides an examination, it 
must be adequate or VA must notify the Veteran why one will not 
or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  An examination is adequate if it "takes into account the 
records of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Barr, 21 Vet. 
App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  An examination must be based upon consideration of the 
Veteran's prior medical history and examinations.  Stefl, 21 Vet. 
App. at 123.


In light of the above, the Board finds that the examination 
report is inadequate for rating purposes as it does not include 
an opinion as to the effects of the service-connected right ankle 
disability and is not based upon a review of the record.  
Accordingly, the Veteran must be afforded another VA examination 
to ascertain the current nature and etiology of his right hip 
condition.  

The Board also notes that although notice was provided regarding 
a claim of entitlement to service connection for right hip 
disorder and set forth the elements for a direct service 
connection claim, the letter did not provide the Veteran notice 
with regard to a claim for secondary service connection, which is 
the crux of the Veteran's claim.  Thus, in an effort to ensure 
that the Veteran is properly advised of his rights and 
responsibilities under the VCAA, additional notice should be 
provided.

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate notice regarding the 
claim of service connection for right hip 
disorder, on a direct basis and as secondary 
to the service-connected right ankle 
fracture.  Perform all development necessary 
following any response from the Veteran.

2.  Arrange for a VA examiner to review the 
file and offer an opinion as to whether it is 
at least as likely as not that the current 
right hip disability (characterized as a 
buttock disability or otherwise), if any, is 
causally related to active service; or, 
proximately due to or the result of service-
connected right ankle fracture; or, 
aggravated or worsened by service-connected 
right ankle fracture.  If it is determined 
that the Veteran's right hip disability was 
aggravated by his service-connected right 
ankle fracture, to the extent that is 
possible, the examiner should indicate the 
approximate degree of disability or baseline 
before the onset of the aggravation.  Any 
opinion is to be accompanied by a clear 
rationale consistent with the evidence of 
record.  If the examiner determines that he 
cannot respond without resorting to 
speculation, then he should explain why this 
is so.  

The claims file must be reviewed in 
conjunction with this request and with 
any examination that follows.

If the examiner determines that a 
physical examination is necessary, one 
should be scheduled.

3.  Thereafter, readjudicate the issue on 
appeal with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


